Citation Nr: 1622517	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to July 17, 2013, and to a rating higher than 30 percent from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that in relevant part granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation effective from June 12, 2009.  

During the course of the appeal the RO increased the rating for hearing loss to 30 percent, effective from July 17, 2013, and the Board has characterized the issue on the title page to comport with that development.

The Veteran and his wife testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the RO in October 2010.  A transcript of the hearing is of record.

In July 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From June 12, 2009, to July 17, 2013, the Veteran's hearing loss disability was manifested by a Level III hearing loss in the right ear and a Level I hearing loss in the left ear.  

2.  From July 17, 2013, the Veteran's hearing loss disability has been manifested by a Level VI hearing loss in each ear.



CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation for bilateral hearing loss prior to July 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The requirements for an evaluation higher than 30 percent for bilateral hearing loss since July 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  

The rating issue adjudicated in this decision arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's hearing loss disability on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been afforded a hearing before the Board, during which he provided additional argument in support of his appeal.

The Veteran has been afforded appropriate VA medical examination in support of the increased rating claims decided herein.  In that regard, the Board remanded the case to the AOJ for the purpose of affording the Veteran a VA audiological evaluation, which was performed in July 2013.  The other development action requested by the Board has also been accomplished.  The Board finds there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall).  The Board also finds the medical evidence of record provides sufficient basis for the Board to adjudicate the increased-rating issue presently on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.




Evidence and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results  of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b). 

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
The period under review for this disability begins June 12, 2009, the date service connection became effective.

The Veteran had audiometric evaluations at Stone Mountain Health Services in July 2009 and November 2011 in which he complained of hearing loss in both ears.  The evaluations included audiometric thresholds but did not include speech discrimination scores.  Accordingly, these hearing evaluations may not be applied to the VA rating schedule.  See 38 C.F.R. § 4.85(a).

 The Veteran had a VA audiological evaluation in August 2009 in which he complained of difficulty hearing.  Audiometric results were as follows: 

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   35
   45
  70
  80
   58
LEFT
   45
   45
  65
  70
   56

Speech recognition scores were 86 percent in the right ear and 92 percent in the left.  Application of these valued to Table VI reflects a Level III hearing loss in the right ear and a Level I hearing loss in the left.  Application of a Level I to a Level III hearing loss in Table VII results in a noncompensable rating.  

In October 2009 the Veteran was issued hearing aids by VA.

The Veteran testified before the Board in October 2010 that he can hear noise that is close to him but not when it is at a distance.  The Veteran stated, and his wife agreed, that it was impossible for him to hear conversation unless he was wearing his hearing aids.  The Veteran's wife also testified that when the Veteran is not wearing his hearing aids he turns the volume on the television or radio so high that she cannot bear to be in the house.   

The Veteran had a VA audiological evaluation in July 2013 in which he complained of difficulty hearing his wife and of significant difficulty understanding his grandchildren.  He also reported difficulty understanding people in general conversation, especially if the other person was speaking quickly.  He also reported he had formerly worked in the mines, and stated that if he were still working in that situation his hearing loss would be a hazard.  Audiometric results were as follows: 

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
   60
   50
  75
  80
   66
LEFT
   55
   65
  75
  80
   69

Speech recognition scores were 68 percent in the right ear and 72 percent in the left.  Application of these valued to Table VI reflects a Level VI hearing loss bilaterally.  Application of two Level VI hearing losses in Table VII results in a 30 percent rating.  

Review of the evidence above shows that prior to July 17, 2013, the Veteran's hearing loss disability was manifested by a Level III hearing loss in the right ear and a Level I hearing loss in the left; the resultant schedular disability is 0 percent.  Effective from July 17, 2013, the Veteran is shown to have a Level VI hearing loss in each ear, for which the resultant schedular disability is 30 percent.  Accordingly, he does not meet the criteria for increased rating before or after July 17, 2013.  

The Board acknowledges the Veteran's belief that he should have been compensated for his hearing loss disability prior to July 2013, in that he was shown to need hearing aids.  However, the ratings derived from the Rating Schedule are intended to make proper allowance for hearing aids.  See 38 C.F.R. § 4.85.  

The Board has found no distinct period during the course of the appeal in which the criteria for higher evaluation were met.  Accordingly, "staged ratings" for this disability are not warranted.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence for his hearing loss disability.  The manifestations of his hearing loss are contemplated by the schedular criteria, which specifically consider hearing acuity in conjunction with speech discrimination (these being the two functional impairments of which the Veteran complains).  Accordingly, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.

Finally, a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran in this case does not assert, and the evidence of record does not suggest, that his service-connected hearing loss disability on appeal renders him unable to obtain or maintain employment.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board has found the requirements for a compensable rating for hearing loss prior to July 17, 2013, and the requirements for a rating higher than 30 percent from that date, have not been met.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.



ORDER

An initial compensable rating for bilateral hearing loss prior to July 17, 2013, and a rating higher than 30 percent from that date, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


